MONTGOMERY, Judge.
I respectfully dissent from the majority opinion in so far as it indicates that former residents of Kentucky who were not residing in Kentucky on November 3, 1959, are to be denied payment of the veterans’ bonus. The principle upon which the payment of a veterans’ bonus may be paid was set forth in Stovall v. Gartrell, Ky., 332 S.W.2d 256, 259. The principle stated is: “ * * * the legislature may in its wisdom properly determine that past military service has changed the status of the veteran to such a disadvantage that it is within the scope of a proper public purpose to recognize a moral obligation of the state by granting to the veteran, not a donation, but what Mr. Justice Cardozo has adequately described as ‘requital.’ ” The Gartrell case makes “past military service” the basis for the payment of a bonus as a proper public purpose and nowhere in that case is there any suggestion that there should be any discrimination among the citizens of Kentucky who have performed the “past military service.”
The members of almost every family in Kentucky have been affected by past military service. Examples of discrimination between resident and nonresident veterans in the same family are commonplace. Typical is a family of whom I have personal knowledge in which there were four sons who entered the military service during World War II. All were residents of Kentucky at that time, residing on the same ridge farm. Fortunately, all four veterans *517returned from the military service, hut, unfortunately, for economic reasons two of them were forced to go out of this state in order to make a living. Two of those brothers will be paid the bonus. The two less fortunate brothers will be denied the bonus because they were nonresidents of Kentucky on November 3, 1959. There is no difference in the military service performed by the four brothers. It is well to bear in mind that the bonus is a recognition of a service performed, anijl as the majority opinion says, a belated effort to rehabilitate. The basis of residency on a date after the service has been performed is an unreasonable classification of those who performed the same service and thus is an unfair and arbitrary discrimination. The effect of the November 3, 1959 disqualification will be to work a forfeiture against any former resident of Kentucky whose military service otherwise would be recognized by the payment of a bonus.
Accordingly, in so far as the majority opinion may be construed as a discrimination against nonresident Kentucky veterans and a denial of their right to a bonus, I disagree with it.
BIRD, C. J., and MOREMEN, J., concur in this dissent.